Citation Nr: 0532544	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-03 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse




INTRODUCTION

The veteran had active military service from June 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted service connection 
for PTSD, with assignment of a 50 percent disability rating 
effective June 20, 2001. The veteran disagreed with the 
assigned rating in a June 2003 statement.  A statement of the 
case was issued in January 2004, and a timely substantive 
appeal was received later that month. 

In March 2004, the veteran and his wife testified before a 
Decision Review Officer at the RO.  In September 2005, the 
veteran testified during a videoconference hearing before the 
undersigned Veterans Law Judge.  Transcripts from both 
hearings are in the claims file.

As discussed in more detail in the REMAND below, the Board 
finds that the veteran filed a timely notice of disagreement 
with the RO's denial of his claim for service connection for 
a low back condition, thereby initiating, but not perfecting, 
an appeal.


FINDING OF FACT

The veteran's PTSD is manifested by mood disturbances such as 
depression, anxiety, and irritability; recurrent flashbacks, 
nightmares, and intrusive thoughts; chronic sleep 
disturbances; difficulty dealing with stress; and impaired 
social and family relations, all resulting in moderate to 
severe social and occupational impairment.




CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no 
higher, for post-traumatic stress disorder (PTSD) have been 
met.  38 U.S.C.A. §§ 1155 and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence of record, with an 
emphasis on the more recent evidence, which consists of the 
veteran's contentions; the report of VA examination conducted 
in 2003; VA medical records for outpatient treatment 1985 to 
2005; and statements from his spouse.  There is also some 
older medical evidence in the claims file, such as VA 
examinations conducted in connection with a claim for 
nonservice-connected pension benefits and a 1993 examination 
from a private physician conducted in connection with a claim 
for disability benefits from the Social Security 
Administration.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The evidence submitted by the veteran or 
on his behalf is extensive and will not be discussed in 
detail.  The Board will summarize the relevant evidence where 
appropriate. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his psychiatric disorder, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected PTSD psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

Upon VA examination in 2003, a current Global Assessment of 
Functioning (GAF) score of 44 was assigned, and the scores, 
for the most part, on VA outpatient treatment records dated 
from 2002 to, most recently, May 2005, were 45.  The 
exceptions were a GAF score of 51 in May 2001 (just prior to 
the veteran's claim for service connection for PTSD was 
filed) and a GAF score of 61 in March 2004. A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
A GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM-IV at 44-47.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the veteran's statements 
regarding his symptomatology shows disability that more 
nearly approximates that which warrants the assignment of a 
70 percent disability rating.  See 38 C.F.R. § 4.7.  

The veteran's PTSD symptoms include mood disturbances such as 
depression, anxiety, irritability, sleep disturbances, 
nightmares, and hypervigilance.  He has lost interest in 
certain activities.  The veteran has demonstrated restricted 
affect upon examination, and he is sometimes tearful.  The 
veteran's difficulty in speaking with others about his 
psychiatric symptoms and experiences is mentioned in the VA 
outpatient treatment records, and was evident during his 
testimony in September 2005.

The veteran's psychiatric symptoms also have resulted in 
impaired social and family relations.  Even though he has 
maintained a lengthy marriage, all accounts indicate that 
this relationship has been tumultuous at times.  It does not 
appear that he has effective relationships with his children, 
as evidenced by the extreme conflicts he has with his 
daughter.  The extent of his social functioning is unclear.  
Although some records indicate that he participates in 
activities such as coaching youth sports and going to church, 
he states that although he has tried to do such things, his 
efforts have been unsuccessful due to personality conflicts.  
It also appears that many of these activities are used by the 
veteran to keep himself busy and avoid depressive and anxiety 
symptoms, as well as intrusive thoughts, so the fact that he 
has attempted to engage in outside activities is not 
necessarily unfavorable to his claim.

Since the veteran has most of the criteria for a 70 percent 
rating, along with several psychiatric symptoms not listed in 
the rating schedule such as hypervigilance, irritability, 
loss of interest, etc., see Mauerhan, supra, the Board 
concludes his overall level of disability more nearly 
approximates that consistent with a 70 percent rating.  The 
GAF scores of record, especially the one assigned on the VA 
2003 examination and the most recent VA outpatient treatment 
record of May 2005 supports the Board's conclusion that a 
higher rating is warranted.  The scores of 44-45 reflect 
"serious" impairment in social and occupational 
functioning, which is commensurate with a higher degree of 
social and industrial impairment as required for the 
assignment of a 70 percent disability evaluation.  The Board 
concludes the GAF scores of 51 in 2001 and 61 in 2004 are not 
representative of the veteran's ability to function, as these 
were isolated notations, with the overwhelming majority of 
the scores reported as 45.

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 70 
percent schedular rating from the date he filed his claim.  
Although this is a Fenderson situation and the veteran could, 
therefore, be assigned staged ratings for his PTSD, that 
would not be appropriate for this time period.  The medical 
evidence shows a consistent level of disability, and 
consequently a 70 percent rating is warranted from the date 
of claim.

The Board considered assigning the veteran a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of such a rating.  The veteran does not 
have any of the symptoms ordinarily associated with total 
social and occupational impairment, such as impaired thought 
processes or communication, hallucinations, inappropriate 
behavior, deficient personal hygiene, disorientation or 
memory loss.  He routinely denies having any suicidal or 
homicidal ideations during the course of medical treatment.  
He testified that he does experience such thoughts on 
occasion, but he clearly is not in persistent danger of 
hurting himself or others, since the preponderance of the 
treatment notes show denials of such thoughts or intent.  It 
is clear that any suicidal or homicidal thoughts he 
experiences are intermittent and isolated in nature.

The veteran does not have total social impairment.  He does 
have deficiencies in this area, but that is contemplated in 
ratings lower than 100 percent.  He does have some social 
isolation, but he has contact with others.  The fact remains 
that he has been able to maintain a lengthy marriage despite 
his psychiatric symptoms, and he apparently does visit with 
family on occasion (during reunions) and participate in some 
family activities (such as picnics).  He appears to have a 
close relationship with his grandchildren who reside with 
him.  Although such activities may be intermittent, he also 
plays chess, has friends that visit, and takes his son to 
football practice.

The veteran's main argument is that he has total occupational 
impairment.  It is clear from the record that he has not 
worked since approximately 1991.  It does not appear, 
however, that this resulted from his psychiatric 
symptomatology.  When he applied for VA nonservice-connected 
benefits, and was awarded such benefits in 1992, it was based 
on orthopedic and cardiovascular disabilities, primarily 
disabilities resulting from his 1992 cerebral vascular 
accident.  His claim for Supplemental Social Security 
Disability Income was based on "spinal injury, a swollen 
carotid artery with a heart condition, ulcers, arthritis, and 
pain in the head, left eyeball, neck, back, shoulders, arms, 
legs, and joints."  The veteran never alleged at that time 
that he had had difficulty working or was no longer able to 
work because of psychiatric symptomatology. 

It is certainly reasonable that even if the veteran's reason 
for discontinuing work in 1991-92 was other medical 
conditions, that the severity of his psychiatric symptoms 
now, more than a decade later, would affect his occupational 
impairment.  His employment history was as a sales person, so 
clearly any difficulty he now has interacting with other 
people would affect his ability to pursue that occupation.  
However, there is no medical evidence that he is completely 
impaired occupationally because of his psychiatric symptoms - 
only that he is severely impaired.  This severe impairment is 
now recognized by the 70 percent rating being granted in this 
decision.  Therefore, a higher rating is not warranted.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) was signed into law.  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in September 2001 and November 
2002, prior to the initial AOJ decision granting service 
connection.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2001 and 2002 letters advised the veteran what 
information and evidence was needed to substantiate the 
service connection claim.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The Statement of the Case also 
notified the veteran of the information and evidence needed 
to substantiate the claim.  The SOC also contained VA's 
regulation implementing the VCAA (38 C.F.R. § 3.159).  

VA's Office of General Counsel has determined that if, in 
response to notice of its decision on a claim for which VA 
has already given the required notice under 38 U.S.C.A. § 
5103(a), VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  The veteran was provided proper VCAA notice in 
September 2001 and November 2002 on his service connection 
claim.  When his notice of disagreement raised a new issue 
(the proper rating to be assigned the now service-connected 
disability), VA was not required to provide additional VCAA 
notice.  

In this case, although the VCAA notice letters provided to 
the veteran did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  When considering the 
notification letters described above, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, the RO obtained the 
VA treatment records identified by the veteran and has made 
numerous (although often unsuccessful) requests for private 
treatment he identified.  He has not identified any 
outstanding, existing evidence that he wanted VA to obtain 
and consider in connection with this claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran an appropriate VA examination in 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
PTSD since he was last examined.  That is, the GAF score 
assigned at that time was 44, and it is currently 45, which 
is essentially the same assessment of his social and 
occupational functioning.  The veteran has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  




ORDER

Entitlement to an initial disability rating of 70 percent for 
post-traumatic stress disorder (PTSD) is granted, subject to 
the laws and regulations controlling the award of monetary 
benefits.


REMAND

For the following reasons, the claim for service connection 
for a low back condition is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

A January 2005 rating decision, in pertinent part, denied a 
claim for service connection for a low back condition.  In 
July 2005, he submitted a notice of disagreement (NOD) on 
this denial.  The claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, this claim is remanded for the following:

Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to service 
connection for a low back condition.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until further notice is obtained.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


